Case 4:20-cv-01115 Document 36-7 Filed on 04/15/20 in TXSD Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

LADDY CURTIS VALENTINE, and §
RICHARD ELVIN KING §
Plaintiffs, §
§

V. § Cause No. 4:20-cv-01115
§
§

BRYAN COLLIER, in his official capacity
ROBERT HERRERA, in his official capacity, §
and TEXAS DEPARTMENT OF CRIMINAL §
JUSTICE.
Defendants.

COP? On Or

DECLARATION OF DR. LANNETTE LINTHICUM

Pursuant to 28 U.S.C. § 1746, I, Doctor Lannette Linthicum, declare as follows:

1. “My name is Lannette Linthicum. I am over 18 years of age, of sound mind, have never
been convicted of a felony or crime of moral turpitude, and am capable of making this declaration.
The facts stated in this declaration are within my personal knowledge and are true and correct.

2. Iam a Doctor of Medicine (M.D.), board certified in internal medicine and a Fellow of the
American College of Physicians (FACP). I received my medical degree from the University of
Maryland School of Medicine, and I have been licensed to practice medicine in Texas since 1986.

3. I currently serve as the Director of the Health Services Division of the Texas Department
of Criminal Justice (“TDCJ”). I have held this position since 1998. I joined TDCJ at the Huntsville
Unit in 1986 as a National Health Service Corps physician. I promoted up through the healthcare
ranks to Chief of Professional Services, Associate Division Director, and to Director of the Heath
Services Division in 1998. In my role as Division Director of Health Services, I serve as the TDC]

Medical Director and TDCI’s representative to the Correctional Managed Health Care Committee
Case 4:20-cv-01115 Document 36-7 Filed on 04/15/20 in TXSD: Page 2 of 5

(CMHCC), and I work with TDCJ’s contracted university healthcare providers to ensure that
quality health care services are provided to incarcerated offenders in the custody of TDCI.

4. Since the onset of the detection and spread of the COVID-19 virus in Texas in March 2020,
I have worked with the joint medical directors, Dr. Owen J. Murray, D.O., MBA, Vice President
Offender Care Services, UTMB Correctional Managed Care (CMC) and Dr. Denise DeShields,
M.D., Executive Medical Director, Texas Tech University Health Sciences Center (TTUHSC)
CMC to develop Policy B-14.52, Coronavirus Disease 2019 (COVID-19). The joint medical
directors have also consulted with Dr. Janak Patel, M.D. Dr. Patel is the Director, Department of
Infection Control and Healthcare Epidemiology at UTMB. In addition, the joint medical directors
also consulted with Dr. Philip Keiser, M.D., UTMB Professor of Infectious Disease and Galveston
County Public Health Authority. Dr. Keiser also is a member of the CMHCC.

5. CMHC Infection Control Policy B-14.52 was initially developed by a joint subcommittee
of UTMB, TTUHSC and TDCJ Health Services staff. The subcommittee was chaired by Dr.
Stephanie Zepeda, PharmD. The subcommittee members developed CMHC Infection Control
Policy B-14.52 to adhere to guidance issued by the U.S. Centers for Disease Control and
Prevention (CDC) for the management of COVID-19. The subcommittee’s work product was
forwarded to the three joint medical directors for review and approval, since the CHMCC was
unable to meet due to the disaster declaration related to COVID-19.

6. Dr. Zepeda is a Doctor of Pharmacy and graduated Summa Cum Laude from the University
of Houston College of Pharmacy in 1997. Dr. Zepeda completed a post-graduate Pharmacy
Practice residency with an emphasis in Managed Care with the University of Houston and TFCJ
in 1998. Dr. Zepeda began her career as a clinical pharmacist with the University of Houston

College of Pharmacy serving the TDCJ. She joined UTMB Correctional Managed Care as a
Case 4:20-cv-01115 Document 36-7 Filed on 04/15/20 in TXSD Page 3 of 5

pharmacy clinical practice specialist in 2000 as the Assistant Director of Pharmacy. Dr. Zepeda
was selected as the Director of Pharmacy for UTMB Correctional Managed Care in May 2006.
Dr. Zepeda is responsible for providing operational and financial oversight for UTMB CMC
Pharmacy Services.

7. All three joint medical directors are credentialed health professionals. The three medical
directors include myself, Dr. Owen J. Murray, and Dr. Denise DeShields. Dr. Murray is the Vice
President, Correctional Managed Care for UTMB. Dr. Murray graduated from the Chicago College
of Osteopathic Medicine in 1988 and completed the Family Practice Residency Program at
Michigan State University. Dr. Murray spent four years working in the Cook County Jail and the
Illinois Department of Corrections. Dr. Murray received his MBA from the University of Houston
Clear Lake and has been employed by UTMB for the past 25 years. Dr. DeShields is the Executive
Medical Director of the TTUHSC’s Correctional Managed Health Care Program. Dr. DeShields
received her medical degree from Tufts University School of Medicine and specializes in family
medicine. Dr. DeShields has served as the Executive Director, Managed Care, for the Texas Tech
University Health Science Center since 1996 (24 years).

8. After review and careful consideration, each of the three joint medical directors approved
adoption and implementation of CMHC Infection Control Policy B-14.52 on March 20, 2020.
Once the policy was adopted, it was placed on the CMC intranet for wide dissemination to unit
based staff, the policy was also placed in the Correctional Managed Health Care Infection Control
Policy Manual and posted on the TDCJ website. Each university medical director (i.e. Dr. Murray
and Dr. DeShields) held conference calls with each of their respective regions to review the policy
and answer questions. A true and correct copy of the policy adopted on March 20, 2020, is attached

to this declaration as Attachment A.
Case 4:20-cv-01115 Document 36-7 Filed on 04/15/20 in TXSD Page 4 of 5

9. Three days later, on March 23, 2020, the CDC issued “Interim Guidance on Management
of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities. The
subcommittee reviewed this interim guidance issued by the CDC and recommended changes to
CMHC Infection Control Policy B-14.52 to ensure that policy and practices were consistent with
the guiding principles issued by the CDC. The medical directors approved the revisions
recommended by the subcommittee and the revised version of CMHC Infection Control Policy B-
14.52 was adopted and implemented on March 27, 2020. Once the revised policy was approved,
it was included in the Correctional Managed Health Care Infection Control Policy Manual and
widely disseminated via the CMC intranet. It was also made available on the TDCJ website. Dr.
Murray and Dr. DeShields held conference calls with each of their respective regions to review
the policy and answer questions. A true and correct copy of the revised policy adopted and
effective on March 27, 2020, is attached to this declaration as Attachment B.

10. The subcommittee recommended updates to CMHC Infection Control Policy B-14.52,
which were approved by the three medical directors for adoption and implementation in CMHC
Infection Control Policy B-14.52, effective April 2, 2020. Once the updated policy was approved,
it was included in the Correctional Managed Health Care Infection Control Policy Manual and
widely disseminated via the CMC intranet. It was also made available on the TDCJ website. Dr.
Murray and Dr. DeShields held conference calls with each of their respective regions to review
the policy and answer questions. A true and correct copy of the revised policy adopted and
effective on April 2, 2020, is attached to this declaration as Attachment C.

11. Thereafter, the subcommittee recommended additional updates to CMHC Infection
Control Policy B-14.52 that were approved by the three medical directors and implemented on

April 15, 2020. This latest version of the policy is in the process of being disseminated to the field
Case 4:20-cv-01115 Document 36-7 Filed on 04/15/20 in TXSD Page 5of5

and it will be included in the Correctional Managed Health Care Infection Control Policy Manual
and made available on the TDCJ website. The university medical directors will hold conference
calls with their respective regions to review the policy changes and answer questions. A true and
correct copy of the revised policy adopted and effective on April 15, 2020, is attached to this
declaration as Attachment D.

12. As Director of the TDCJ Health Services Division, I have worked to help educate and
advise TDCJ staff regarding the requirements and implementation of CMHC Infection Control
Policy B-14.52.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on April 15, 2020.”

Dr. Lannette Linthicum, MD, FACP
